Exhibit ASSET SALE AND PURCHASE AGREEMENT THIS ASSET SALE AND PURCHASE AGREEMENT ("Agreement") is made and entered into effective as of the Seventh (7th) day of November, 2009 by and between: · Trilliant Technology Group, Inc. a Nevada corporation (“TTG”), and Bluegate Corporation a Nevada corporation (“Bluegate”) who collectively shall be known as the “Seller,” and · Trilliant Corporation (“Purchaser”), a Texas corporation. WHEREAS, for the purchase price provided for herein and subject to the terms, provisions, and conditions set forth herein, Purchaser desires to acquire from Seller full right, title, and interest in and to all of the personal property of every kind or nature used in the business of TTG (the “Assets”), including, without limitation, the personal property that is more fully described in Article One below but not including the “Excluded Assets” as defined hereinafter, free and clear of any security interest, lien, mortgage, encumbrance, claim, or limitation or restriction on the transfer thereof (collectively, “Encumbrances”); and WHEREAS, for the purchase price provided for herein and subject to the terms, provisions, and conditions set forth herein, Seller desires to sell the Assets to Purchaser; NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements, representations, and warranties set forth hereinafter, and other good and valuable consideration (the receipt, adequacy, and sufficiency of which each of Seller and Purchaser hereby acknowledges) and subject to the terms, provisions, and conditions hereof, each of Seller and Purchaser hereby agree as follows: ARTICLE ONE 1 Sale and Purchase of Assets. 1.1 In consideration of the payment of money to Seller pursuant to Section 1.3 below, Seller does hereby assign, transfer, and convey to Purchaser (without any further act or deed except as otherwise indicated herein), full right, title, and interest in and to all of the Assets, and Purchaser does hereby acquire and receive full right, title, and interest in and to the Assets, wherever located and regardless of whether or not reflected on Seller's books and records, free and clear of any Encumbrances.Without any limitation on anything stated above, the Assets consist of all of the following: 1.1.1 Equipment, computer equipment, files, and other tangible personal property listed on Schedule 1.1.1 hereto, which is being provided on an “as is” basis with the Company providing no warranty of accuracy of the specific hardware and software on listed devices and/or the operational and functional capacity of the items; 1.1.2 Accounts receivable owed to TTG and going to Purchaser (the “Accounts Receivable”) listed on Schedule 1.1.2 hereto; 1.1.3 Computer programs and software listed on Schedule 1.1.3 hereto; 1.1.4 Telephone and facsimile numbers, internet domain sites, e-mail addresses, internet and website addresses listed on Schedule l.1.4 hereto; 1.1.5 Records of TTG's business (copies of which Seller may retain at its cost), includingproperty records, customer lists, supplier lists, catalogs, and brochures; and 1.1.6 TTG's Intellectual Property (as defined in Section 2.4) and listed on Schedule l.l.6 hereto, and any and all other intangible property or rights whatsoever owned by TTG and the goodwill of TTG's business symbolized by such Intellectual Property. 1.2 Excluded Assets. Seller is not selling to Purchaser, and Purchaser is not acquiring, any of the items listed on Schedule 1.2 hereto, which items shall not constitute “Assets” for any purpose hereof. 1.3 Purchase Price, and Payment. Adjustment and Allocation Thereof. 1.3.1 The aggregate purchase price for the Assets (the “Purchase Price”) shall be Five Thousand Dollars ($5,000). 1.3.2 Seller and Purchaser agree that they shall prepare and file their respective federal and any state or local income tax returns, and any sales tax returns or other filings. 1.4 Assumed Liabilities. Purchaser hereby agrees to assume and be obligated to pay, perform or discharge only those liabilities that are expressly set forth on Schedule 1.4 hereto, if any (referred to hereinafter as the “Assumed Liabilities”).Purchaser assumes no obligations, liabilities and debts other than the Assumed Liabilities.Seller agrees to pay or perform timely any and all obligations, liabilities, and debts of Seller other than for the Assumed Liabilities. 1.5 Seller's Deliveries. Prior to or on the date hereof, Seller delivered, except as set forth on Schedule 1.5 hereto,: a. Such deeds, bills of sale, covenants of warranty, assignments, endorsements, consents, and other good and sufficient instruments and documents of conveyance and transfer in a form satisfactory to Seller and Purchaser, and necessary documents of title, as shall be necessary and effective to convey, transfer and assign to, and vest in, Purchaser all of Seller's right, title and interest in and to the Assets; b. Evidence satisfactory to Purchaser that any and all security interests and liens on the Assets (other than those being assumed) have been released; c. Copies of all required third party consents to the sale of the Assets, that are required and have been obtained; d. All of the agreements, contracts, commitments, leases, plans, bids, quotations, proposals, licenses, permits, authorizations, instruments, computer programs and software, manuals and guidebooks, price books and price lists, customer lists, supplier lists, sales records, files, correspondence, and other documents, books, records, papers, files and data belonging to Seller which are part of the Assets; and e. Actual possession and operating control of the Assets. 1.6 Purchaser's Deliveries.Prior to or on the date hereof, Purchaser delivered: a. Copies of all of the resolutions adopted by Purchaser's Board of Directors and, if necessary, stockholders relating to the transactions contemplated by this Agreement, certified on the date hereof to be complete and correct by appropriate officers of Purchaser, and b.Cash payment of the Purchase Price. 1 ARTICLE TWO 2 Representations, Warranties and Agreements of Seller The Seller hereby represents, warrants, and agrees to and with Purchaser that: 2.1 Organization and Standing of Seller.Seller’s a corporation duly organized, validly existing, and in good standing under the laws of the state of Nevada.Seller has full requisite corporate power and authority to carry on its business as it is now being conducted. 2.2 Capacity to Enter into Agreement.Seller has full right, power, and authority to execute and deliver this Agreement and all other agreements, documents, and instruments to be executed in connection herewith and perform its obligations hereunder and thereunder. 2.3 Conflicts.The execution, delivery, and consummation of the transactions contemplated by this Agreement will not (a) violate any judgment against, or binding upon, Seller or upon the assets of Seller, (b) result in the creation of any lien, charge, or encumbrance upon any assets of Seller pursuant to the terms of any such contract, or (c) violate any provision in the charter documents, bylaws, or any other agreement affecting the governance and control of Seller. 2.4 Intellectual Property. Schedule 1.1.6 contains a listing and summary description of all of TTG's patents, trademarks, service marks, trade names, trade dress, logos, business names, copyrights, and registered designs, and registrations and applications thereof, trade secrets and confidential know-how, business information and other intellectual property, including, but not limited to, computer software, databases, source code, and documentation; product formulations; drawings; technical specifications; manufacturing data; and test and development data (the foregoing intellectual property is collectively referred to hereinafter. as the “Intellectual Property”).Except as set forth on Schedule 2.4 hereto, a.
